Title: From Thomas Jefferson to John Trumbull, 25 November 1789
From: Jefferson, Thomas
To: Trumbull, John



Dear Sir
Norfolk Nov. 25. 1789.

According to promise I sit down to inform you of our safe arrival, having been 29. days from weighing anchor at Yarmouth to our coming to anchor in Lynhaven bay and 26. days from and  to land. The weather remarkeably fine after the first 5. or 6. days during which we were all sick. Our vessel was remarkeably swift, strong, stiff as a church, our captain a bold but judicious seaman, very attentive to us, and on the whole our voiage has been prosperous and pleasing beyond what was possible to be hoped. We came in a direct line, leaving the banks of Newfoundland on our right about as far as we had done the Western isles on our left. I hope you have had as prosperous and pleasant a voiage, but shall be glad to hear it from yourself. About an hour after we had quitted our ship she took fire in the middle steerage where was some spirits and oil, and the flame bursting thro the cabin and out at its windows, consumed all the inside of that before it was extinguished. By a miracle our baggage which still remained in our staterooms, was untouched. I expect to see you in New York in March, and am Dear Sir your affectionate friend & servt.,

Th: Jefferson

